





EXHIBIT 10.26
CENTURY ALUMINUM COMPANY
PERFORMANCE UNIT AWARD AGREEMENT UNDER THE
AMENDED AND RESTATED STOCK INCENTIVE PLAN
AND THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
THIS AGREEMENT is made as of __________, (the “Award Date”), between CENTURY
ALUMINUM COMPANY (the “Company”) and __________ (“Participant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted: (i) the Century Aluminum Company Amended and
Restated Stock Incentive Plan, amended effective March 19, 2019 (the “Stock
Incentive Plan”) and (ii) the Century Aluminum Company amended and restated
Long-Term Incentive Plan, effective March 22, 2016 (the “LTIP”), authorizing the
grant of awards of Performance Units to eligible individuals in connection with
the performance of services for the Company and its Subsidiaries; and
WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to award to Participant the Performance Units
provided for in this Agreement, subject to the terms and conditions of this
Agreement, the Stock Incentive Plan and the LTIP.
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:
1.Definitions. In addition to terms defined elsewhere in this Agreement and
capitalized terms not defined herein but defined in the Stock Incentive Plan or
the LTIP which shall control hereunder, the following terms shall have the
following meanings:
(a)    “Cause” shall mean:
i.    the Participant’s malfeasance or nonfeasance in the performance of the
material duties or responsibilities of his or her position with the Company or
any of its subsidiaries, or failure to timely carry out any material lawful and
reasonable directive of the Company, in each case if not remedied within fifteen
(15) days after receipt of written notice from the Company describing such
malfeasance, non-feasance or failure;
ii.    the Participant’s embezzlement or misappropriation of any material funds
or property of the Company or any of its subsidiaries or of any material
corporate opportunity of the Company or any of its subsidiaries;
iii.    the conduct by the Participant which is a material violation of any
agreement between the Participant and the Company or any of its subsidiaries or
affiliates in each case, that is not remedied within fifteen (15) days after
receipt of written notice from the Company describing such conduct;


 
 
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




iv.    any material violation of any generally applicable written policy of the
Company previously provided to the Participant, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Company describing such conduct;
v.    the commission by the Participant of an act of fraud or willful misconduct
or Participant’s gross negligence, in each case that has caused or is reasonably
expected to result in material injury to the Company or any of its subsidiaries;
or
vi.    the Participant’s commission of any felony or of any misdemeanor
involving moral turpitude.
Any termination for Cause of a Participant shall be effective upon receipt by
the Participant of a notice in accordance stating in reasonable detail the facts
and circumstances alleged to provide a basis for termination for Cause,
provided, that, if provided for in a separate contract, communication or letter
to a specific Participant, shall be effective only as and if the process in such
separate contract, communication or letter is followed.
(b)     “Code” shall mean the Internal Revenue Code of 1986, as amended.
(c)    “Disability” means a condition of Participant which, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months:
(a) makes Participant unable to engage in any substantial gainful activity; or
(b) as a result of which Participant is receiving income replacement benefits
for a period of not less than 3 months under an accident and health plan
covering employees of the Company. If at any time a physician appointed by the
Company or its agent or insurer, or the Social Security Administration, makes a
determination with respect to Participant’s Disability, that determination shall
be final, conclusive, and binding upon the Company, the Participant, and their
successors in interest.
(d)    “Good Reason” shall mean the occurrence of any one of the following
without the Participant’s prior written consent:
i.    a reduction in the Participant’s base salary, target annual cash incentive
bonus or long-term incentive compensation opportunity (as determined by the
Compensation Committee in good faith), except as part of a reduction of less
than ten percent (10%) that is applicable to all of the Company’s senior
executives; or
ii.    a relocation of the offices at which the Participant is principally
employed for a period of at least three months, which relocation increases the
distance between the Participant’s residence and such offices by more than fifty
(50) miles, excluding required and appropriate travel on the Company’s business
to an extent substantially consistent with the Participant’s business travel
obligations prior to the Change in Control or substantially consistent with the
customary travel obligations of a similarly situated officer of a similar sized
company.


 
2
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




provided, however, that in either such case: (1) the Participant notifies the
Company of the occurrence of Good Reason within sixty (60) days after the
Participant becomes aware (or should have become aware) of the applicable facts
and circumstances giving rise to the occurrence; (2) the Company shall have the
right, within thirty (30) days after receipt of such written notice (which shall
set forth in reasonable detail the specific conduct of Company that constitutes
Good Reason), to cure the event or circumstances giving rise to such Good Reason
and, in the event of the Company so cures, such event or circumstances shall not
constitute Good Reason hereunder; and (3) if the Company fails to cure the event
or circumstance giving rise to such Good Reason, the Participant resigns within
thirty (30) days after the expiration of the thirty-day cure period. In any
event, for a termination to be considered for Good Reason hereunder, the
termination must occur no later than two years after the initial existence of
the condition alleged to give rise to Good Reason. A Good Reason termination
shall be treated as an involuntary separation from service for purposes of Code
Section 409A.
(e)    “Qualifying Termination” shall have the meaning set forth in the Stock
Incentive Plan as of the date hereof.
(f)    “Retirement” shall mean termination of employment on or after the
attainment of “normal retirement age” as defined under the Company’s Employees
Retirement Plan as in effect on the Award Date.
(g)    “Subsidiary” shall mean any corporation or other entity, or any
partnership or other enterprise, the voting stock or other form of equity of
which, as the case may be, is owned or controlled 50% or more, directly or
indirectly, by the Company.
2.    Performance Units.
(a)    Target Award. The Company hereby awards to Participant __________
Performance Units as a target award (the “Target Award”) for the performance
period extending from January 1, ____ to December 31, ____ (the “Plan Period”),
subject to adjustment upward or downward based on the achievement of Performance
Measures as described in 2(b) below.
(b)    Earned Performance Unit Award. The number of Performance Units actually
earned and payable hereunder (the “Earned Performance Units”) will be based on
the Performance Measures established for the Plan Period under the LTIP as
communicated to the Participant in writing on or before the date of this
Agreement.
The Committee has full and complete discretion to determine the extent to which
performance has been achieved, and the Committee shall have full and complete
discretion, in light of considerations deemed appropriate by the Committee, to
modify, with input from the Chief Executive Officer, any Earned Performance Unit
Award to increase or decrease the amount otherwise earned hereunder. This
discretion shall include the right to make adjustments to the Performance
Measures and/or actual results, to determine that an Earned Performance Unit
Award shall be zero, to determine that an Earned Performance Unit Award exceeds
the number of Performance Units actually earned for a Plan Period, and to
determine that an Earned Performance Unit Award shall


 
3
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




be up to 200% of the Target Award. This discretion further includes the right to
settle any Earned Performance Units in cash or in shares of the Company’s common
stock, as provided in the LTIP.
(c)    Settlement of Earned Performance Unit Awards. Subject to Section 2(b)
above, upon vesting, the Participant shall be entitled to [$1.00][one share of
the Company’s common stock] for each Performance Unit actually earned.
3.    Vesting and Settlement; Change in Control; Termination of Employment.
(a)    Vesting and Settlement. Except as provided in 2(b)-(e) below, Performance
Units will vest, to the extent earned, on the last day of the Plan Period, and
payment shall be made on or before March 30 in the calendar year that begins
immediately after the end of the Plan Period.
(b)    Termination of Employment. Termination of employment with the Company and
its Subsidiaries prior to the end of the Plan Period for any reason other than
death, Disability, Retirement or in connection with a Change in Control pursuant
to Sections 3(c) and 3(d) hereof, shall result in forfeiture of all Performance
Units.
(c)    Termination Due to Death, Disability or Retirement. A pro-rated portion
of an Earned Performance Unit Award will be vested and paid if employment with
the Company and its Subsidiaries is terminated prior to the end of the Plan
Period due to death, Disability, Retirement, or other reason approved by the
Committee. The pro-rated portion shall be determined by multiplying the Earned
Performance Unit Award by a fraction, the numerator of which is the number of
days of full employment by the Company or a Subsidiary during such Plan Period
and the denominator of which is the number of total days in the Plan Period.
Settlement of such a pro-rated Earned Performance Unit Award will be made on or
before March 30 in the calendar year that begins immediately after the end of
the Plan Period; provided that if Participant’s employment is terminated prior
to the end of the Plan Period due to death, settlement of a pro-rated Earned
Performance Unit Award (earned based on the Target Award) will be made as soon
as administratively practicable following such death and in no event later than
2 1/2 months after the end of the calendar year of death. The remaining portion
of any Earned Performance Unit Award will be canceled and forfeited.
(d)    Change of Control. The effect of a Change in Control upon the Performance
Units granted hereunder shall be determined in accordance with Article XII of
the Stock Incentive Plan. In the event a Substituted Award is not provided to
Participant upon a Change in Control, then Participant shall be fully vested in
the Performance Units in an amount equal to the Target Award. If, prior to the
end of the applicable Plan Period, Participant has a Qualifying Termination
during a Change in Control Protection Period, then Participant shall be fully
vested in the Performance Units, or if provided, the Substituted Award, in an
amount equal to the Target Award. Settlement of such Performance Units shall be
made within 60 days following the date of the Change in Control or termination
of employment, as applicable (or within such other time period as may be
required under Section 409A of the Code, if the award constitutes “deferred
compensation” under that Code Section).
(e)    Severance Plan Controls if Better. Notwithstanding anything to the
contrary contained herein, the vesting and settlement timing of Performance
Units shall be as provided under


 
4
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




the Company’s Amended and Restated Executive Severance Plan (the “Severance
Plan”) if the Participant is a participant therein, or other written agreement
between the Participant and the Company which has been approved by the
Committee, if such rights are more favorable to Participant than the vesting and
settlement terms described above. Notwithstanding the preceding sentence, if,
following the date of this Agreement, Participant becomes first eligible for the
Severance Plan or reaches another agreement that is more favorable than the
terms of this Agreement, the Severance Plan or such other agreement will not
apply to accelerate or delay the time of settlement of this Award if such would
be impermissible under Section 409A of the Code, but vesting or computation of
the amounts to be paid shall be governed by the most favorable of such plans and
agreements.
(f)    Release. The receipt by the Participant of any payments or benefits under
Sections 3(c) or 3(d) is further subject to the Participant, or Participant’s
heirs or successor(s), as applicable, executing, delivering and not revoking a
release of claims in form and substance acceptable to the Company acting
reasonably within forty five (45) days following termination, or all rights to
payment or receipt of benefits hereunder lapse.
4.    Change in Common Stock or Corporate Structure. To the extent the
Performance Units are denominated in units entitling the holder to receive one
share of the Company’s common stock for each Performance Unit that is vested,
upon any stock dividend, stock split, combination or exchange of shares of
common stock, recapitalization or other change in the capital structure of the
Company, corporate separation or division (including, but not limited to,
split-up, spin-off or distribution to Company stockholders other than a normal
cash dividend), sale by the Company of all or a substantial portion of its
assets, rights offering, merger, consolidation, reorganization or partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing, the number of Performance Units granted
hereunder shall be equitably and appropriately adjusted, and the securities
subject to the Performance Units shall be equitably and appropriately
substituted for new securities or other consideration, as determined by the
Committee in accordance with the provisions of the Stock Incentive Plan. Any
such adjustment made by the Committee shall be conclusive and binding upon the
Participant, the Company and all other interested persons.
5.    Designation of Beneficiaries. On a form provided to the Company,
Participant may designate a beneficiary or beneficiaries to receive, in the
event of Participant’s death, all or part of any amounts to be distributed to
Participant under this Agreement.
6.    Stock Certificates. Upon the settlement of any Earned Performance Units in
shares of the Company’s common stock (and subject to payment by Participant of
all applicable withholding taxes pursuant to Section 13), the Company shall
cause a stock certificate to be delivered or book entry to be made covering the
appropriate number of shares registered on the Company’s books in the name of
Participant. All shares of the Company’s common stock which are issued under
this Agreement shall be fully paid and non-assessable.
7.    Voting, Dividends. Participant shall have no rights as a stockholder
(including no rights to vote or receive dividends or distributions) with respect
to any Performance Units unless and until Participant becomes a stockholder upon
the settlement of Performance Units in accordance with the terms and provisions
of the Agreement and the Stock Incentive Plan. Notwithstanding the


 
5
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




foregoing, to the extent the Performance Units are denominated in units
entitling the holder to receive common stock for each Performance Unit, upon an
ordinary cash dividend on the shares of common stock of the Company the record
date of which is prior to the settlement or forfeiture of any Performance Units,
the Company shall allocate for Participant an amount equal to the amount of such
ordinary cash dividend multiplied by the number of such Performance Units (based
on the number eventually earned hereunder), and the Company shall pay
immediately to Participant any such amounts upon the vesting and settlement of
such corresponding Performance Units, provided that any rights to receive such
amounts shall be forfeited upon the forfeiture of such corresponding Performance
Units.
8.    Data Privacy. Participant hereby acknowledges that to perform its
requirements under this Agreement, the Stock Incentive Plan and the LTIP, the
Company and its Subsidiaries may process sensitive personal data about
Participant. Such data include but are not limited to the information provided
above and any changes thereto and other appropriate personal and financial data
about Participant. Participant hereby gives explicit consent to the Company to
process any such personal data and/or sensitive personal data. The legal persons
for whom such personal data are intended are the Company and any of its
Subsidiaries and representatives, including consultants. Participant has been
informed of his/her right of access and correction to his/her personal data by
applying to the Company’s director of human resources.
9.    Employee Rights. Participant may not assign or transfer his or her rights
under this Agreement except as expressly provided under the LTIP. The Agreement
does not create a contract of employment between Participant and the Company or
any of its Subsidiaries, and does not give Participant the right to be retained
in the employment of the Company or any of its Subsidiaries; nor does it imply
or confer any other employment rights, or confer any ownership, security or
other rights to Company assets. The Performance Units awarded hereunder are
solely within the discretion of the Company, are not intended to constitute a
part of Participant’s wages, ongoing or otherwise, and no inference should be
drawn or permitted that the grant herein suggests Participant will receive any
subsequent grants. If any subsequent grant is in fact made, it shall be in the
sole discretion of the Company and the Company is under no obligation to make
any future grant or to consider making any future grant. The value of the
Performance Units awarded under this Agreement (either on the date of the award
or at the time of vesting) shall not be included as compensation or earnings for
purposes of any other benefit plan offered by the Company.
10.    Recoupment. The Performance Units awarded under this Agreement shall be
subject to recoupment by the Company under and in accordance with the provisions
of any Incentive Compensation Recoupment Policy that may be adopted by the Board
from time to time.
11.    Delaware Law. This Agreement and all related matters shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, and any applicable federal law. The invalidity or illegality of any
provision herein shall not be deemed to affect the validity of any other
provision.
12.    Section 409A. Participant acknowledges that Participant’s receipt of
certain benefits under this Agreement may be subject to Section 409A of the
Code. If the Company determines that the Participant is a “specified employee”
(as defined under Section 409A) at the time of termination


 
6
 

CHICAGO/#3311401.3

--------------------------------------------------------------------------------




of employment, then, payment shall be delayed until six months and one day
following termination of employment if the Company determines that such delayed
payment is required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code. In addition, to the extent that Participant’s
benefits under this Agreement are payable upon a termination of employment and
are subject to Section 409A, a “termination of employment” shall be interpreted
to mean a “separation from service” which qualifies as a permitted payment event
under Section 409A of the Code.
13.    Withholding. The Company and its Subsidiaries shall have the right to
deduct from any payments of any kind due to the recipient hereunder, or to
otherwise require payment by the recipient, of the amount of any federal, state
or local taxes required by law to be withheld with respect to the amounts earned
under this Agreement. In addition, subject to and in accordance with the
provisions of the Stock Incentive Plan and the approval of the Company, the
Participant may elect to satisfy the withholding requirement with respect to any
Earned Performance Units settled in shares of the Company’s common stock by
authorizing and directing the Company to withhold shares of common stock of the
Company having a fair market value equal to no less than the minimum required
statutory withholding amount and no more than the total tax which could be
imposed upon the Participant with respect thereto, in accordance with such
procedures as the Company may provide. The Company is not responsible for any
tax consequences to Participant relating to this Agreement. Participant alone is
responsible for these tax obligations, and hereby agrees to indemnify the
Company from any loss or liability it suffers as a result of the failure by
Participant to pay such tax obligations
14.    Entire Agreement. The Stock Incentive Plan, the LTIP and this Agreement
together constitute the entire agreement between the Company and Participant
pertaining to the subject matter hereof, supersede all prior or contemporaneous
written or verbal agreements and understandings between the parties in
connection therewith, and shall not be modified or amended except by written
instrument duly signed by the parties. In the event of any conflict between this
Agreement, the Stock Incentive Plan and the LTIP, the following order of
precedence shall apply: first the LTIP, then the Stock Incentive Plan (unless
payment hereunder is to be made in stock, in which event the reverse order shall
apply) and then this Agreement. No waiver by either party of any default under
this Agreement shall be deemed a waiver of any later default. The various
provisions of this Agreement are severable in their entirety. Any determination
of invalidity or unenforceability of any one provision shall have no effect on
the continuing force and effect of the remaining provision. The Committee shall
have the sole and complete authority and discretion to decide any questions
concerning the application, interpretation or scope of any of the terms and
conditions of this Agreement, and its decisions shall be binding and conclusive
upon all interested parties. This Agreement shall be binding upon and inure to
the benefit of the successors, assigns and heirs of the respective parties.
* * *



IN WITNESS WHEREOF, the parties hereto have duly executed this Performance Unit
Award Agreement as of the date first above written. The Participant also hereby
acknowledges receipt of a copy of the Stock Incentive Plan and the LTIP.
 
       
Participant’s Signature
       
Participant’s Printed Name



 
CENTURY ALUMINUM COMPANY
By:       
   Name: 
   Title:





 
7
 

CHICAGO/#3311401.3